Citation Nr: 0512384	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hammertoes of the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2005.

The Board finds that the veteran's statements during the 
January 2005 hearing introduce the issue of whether new and 
material evidence has been submitted to reopen the 
38 U.S.C.A. § 1151 claim.  This issue is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's enlistment examination in July 1967, he 
indicated that he had a history of foot trouble and deformity 
of the left foot.  On the report of medical examination, the 
veteran gave a history of a broken toelittle toe and crooked 
toes.  The examination indicated that there was ahistory of a 
fracture of the little toes, left foot with residual 
deformityof the left foot, with residual deformity.  

A July 1969 medical board indicates that the veteran had claw 
toes involving the 2nd, 3rd, 4th, and 5th toes bilaterally, more 
severe on the left with significant callus formation and with 
X-ray changes.  This condition was considered to not have 
been incurred in the line of duty, it existed prior to 
service, and was not aggravated by service.  The veteran was 
found to be medically unfit for further military service on 
the basis of this condition.  In the Medical Board narrative 
summary, it was noted that the "patient has demonstrated 
significant difficulty wearing combat boots since he has been 
in the service.  It is felt that there will be progressive 
difficulty, especially with callus formation over the area of 
the 3rd and 4th toes bilaterally.  For this reason he cannot 
be expected to perform military duty effectively in the 
future and is being considered medically unfit."

The post-service evidence of record shows treatment for left 
foot hammertoes.  The March 2004 VA examinations do not 
indicate whether the veteran's foot disability was aggravated 
by his active duty.  Additionally, in the hearing, the 
veteran indicated that he had surgery on his foot in the 
1970s at the New York VAMC.

In light of these facts, the Board is of the opinion that 
further development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for hammertoes 
and claw foot of the left foot, covering 
the period following his discharge from 
active duty to the present which have 
not been previously submitted.

2.  A VA examination should be performed 
by a podiatrist to determine the nature 
and severity of the veteran's left foot 
disorder.  All tests deemed necessary 
should be conducted.  The claims file 
should be made available to the examiner 
prior to the examination.  

The examiner is requested to obtain a 
detailed clinical history, to include 
the reported surgery, which occurred at 
the VA facility shortly after service 
(these records could not be located).  
Following the examination and a review 
of the claims folder the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current left foot disability is related 
to service?  If it is determined that 
the left foot disorder was present at 
the time of the service entrance 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the pre-service 
disability of the left foot underwent a 
chronic increase in severity during 
service beyond the natural progression 
during active duty. A complete rational 
for any opinion rendered should be 
included in the report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



